
	

113 HR 147 IH: Death Tax Repeal Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 147
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Thornberry (for
			 himself, Mr. Barton,
			 Mr. Broun of Georgia,
			 Mr. Conaway,
			 Mr. Culberson,
			 Mr. Rogers of Kentucky,
			 Mr. Sessions,
			 Mr. Womack,
			 Mr. Wilson of South Carolina,
			 Mr. Franks of Arizona,
			 Mr. Graves of Georgia,
			 Mr. Jones,
			 Mr. Nugent,
			 Mr. Roe of Tennessee,
			 Mr. Rokita,
			 Mr. Young of Florida,
			 Mr. McKinley,
			 Mr. Olson,
			 Mr. Rahall,
			 Mr. Rogers of Alabama,
			 Mr. Issa, Mr. Hall, Mr.
			 Bachus, Mr. Turner,
			 Mr. Sensenbrenner,
			 Mr. Duncan of Tennessee,
			 Mr. Smith of Texas, and
			 Mr. Yoder) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To repeal the Federal estate and gift
		  taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Death Tax Repeal
			 Act.
		2.Repeal of estate
			 and gift taxes
			(a)In
			 generalSubtitle B of the Internal Revenue Code of 1986 (relating
			 to estate, gift, and generation-skipping taxes) is hereby repealed.
			(b)Effective
			 dateThe repeal made by subsection (a) shall apply to estates of
			 decedents dying, gifts made, and generation-skipping transfers made after the
			 date of the enactment of this Act.
			
